OWEN, WILLIAM C., Jr. (Retired), Associate Judge.
Previously we reviewed the compensation order entered March 27, 1979, and remanded for clarification. Sambo's Restaurant, et al. v. Patricia Horn, 381 So.2d 330 (Fla. 1st DCA 1980). Pursuant to our opinion and mandate, the deputy commissioner entered an amended order under date of May 29, 1980, which we now have for review.
Unfortunately, the compensation order as amended appears to contain some scrivener’s or typographical errors as to the dates of disability, as otherwise there would be an overlap of periods during which claimant was found to have differing amounts of temporary partial disability. We discern from the record, with the help of counsel, what we believe to be the correct dates and we therefore modify the amended compensation order to provide for payment of temporary partial disability benefits at the rate of $64.80 per week for the period of time from October 23, 1978, to November 11, 1978, and for payment of temporary partial disability benefits at the rate of 12.48 per week for the period from August 21, 1978, to October 21,1978, and for the period from November 27, 1978, to January 24, 1979. That part of the amendment to the compensation order requiring the carrier to pay claimant temporary partial disability benefits subsequent to the date of the amended order remains somewhat confusing since it fails to specify either the extent of the disability or the rate of benefits. Accordingly, that portion of the amendment to the order is stricken without prejudice.
As thus modified, the amended compensation order is affirmed, but without prejudice to claimant’s right, upon remand, to seek an award of benefits to which she may be entitled subsequent to January 24, 1979, as well as attorney’s fees and costs (as to which jurisdiction was reserved in the original order).
AFFIRMED as modified.
LARRY G. SMITH and McCORD, JJ., concur.